Stevens, J.
(dissenting in part). I am in accord with the majority opinion, except that I would exclude item 4 from arbitration and additionally would exclude claims which have been settled and those in which lawsuits have been concluded.
Botein, P. J., and Breitel, J., concur with Rabin, J.; Stevens and .Steuer, JJ., dissent in part in separate opinions.
Order, entered on December 21, 1962, directing arbitration, modified in accordance Avith the opinion herein of Rabin, J., without costs. The appeal from order entered on January 17, 1963, denying rehearing, is dismissed as being academic, without costs. Settle order on notice.